560 P.2d 91 (1977)
Robert KAMPMAN, Petitioner,
v.
Donald L. DUNHAM and Georgia Dunham, Respondents.
Donald L. DUNHAM and Georgia Dunham, Petitioners,
v.
Robert KAMPMAN, Respondent.
Nos. C-907 and C-909.
Supreme Court of Colorado, En Banc.
February 22, 1977.
*92 Paul D. Renner, Denver, for Robert Kampman.
Branney & Griffith, Ronald K. Griffith, Criswell, Patterson & Ballantine, John A. Criswell, John N. McNamara, Jr., Englewood, for Dunhams.
PRINGLE, Chief Justice.
Donald and Georgia Dunham brought this action to recover for injuries sustained when the motorcycle, which Donald was driving and on which Georgia was a passenger, collided with an automobile driven by Robert Kampman. The case was tried under the comparative negligence doctrine, and utilizing a special verdict form the jury found Kampman to be only 1% negligent while finding Donald Dunham 99% negligent. The jury also determined that Georgia Dunham had suffered damages totaling $4,000.00. The trial court concluded that Donald Dunham could recover nothing from Kampman and held that Georgia Dunham's recovery was limited to the percentage of negligence attributable to Kampman. Thus, she was awarded $40.00, 1% of the jury award. Mrs. Dunham appealed the judgment to the court of appeals contending, among other things, that she was entitled to recover the entire award of the jury from the defendant Kampman.
In Dunham v. Kampman, Colo.App., 547 P.2d 263 (1976), the court of appeals, in a well reasoned opinion, correctly disposed of the contentions of the parties. The court of appeals concluded that the comparative negligence statute, section 13-21-111, C.R. S.1973 has no application where an innocent party seeks recovery from a party adjudged negligent and that liability of joint tort-feasors remains joint and several with respect to a third party injured by their actions. It therefore reversed the trial court and ordered that Mrs. Dunham be awarded the full amount of damages determined by the jury. In all other matters raised before it, the court of appeals affirmed the trial court. We expressly approve and adopt the opinion of the court of appeals and its treatment of this case.
The judgment of the court of appeals is affirmed.